DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-19 are currently pending and have been considered by Examiner. This Non-Final Rejection is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informality:
“Surface 64” in page 8, line 10, should be “end 64”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 12, 13, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Volman (U.S. Patent No. 1,475,907).
As to Claim 1, Volman discloses a nut (3, as shown in at least figures 1 through 8) for attachment on a threaded rod (1 see Fig. 1), nut comprising:
an outer body (“body” of 3, see line 49) having an inner surface (inner surface being defined by the tapered surface of opening 4, as shown in Fig. 6) defining a tapered axial channel (4, see Fig. 6);
an inner body (5, see Fig. 5) arranged within the tapered axial channel (4, see Fig. 4) and the inner body (5, see Fig. 5) having an axial internal thread (6, see Fig. 5 and Fig. 6), the inner body (5) split into at least two jaws (A1, as indicated in the annotated Fig. 6 below) in an axial direction, the jaws (A1) being axially movable within the tapered axial channel (e.g., such as the jaws axially move from the position shown in Fig. 4 to the position shown in Fig. 6);
the outer body (body of 3) including a separator (7, see Fig. 6) arranged between the jaws (A1) to guide the jaws against the inner surface (indicated as A7 in the annotated Fig. 6) of the tapered axial channel (4, see Fig. 4); and
a lock (12, in Fig. 6) arranged to lock the jaws (A1) in an axial position (via dogs 13 of 12 as depicted in Fig. 4, where the axial position is depicted in Fig. 4) at which the jaws (A1) are sufficiently close to force the inner body (5, see Fig. 5) into threaded engagement with the threaded rod (1, see Fig. 1).
As to claim 4, The nut (3, as shown in at least figures 1 through 8) of claim 1 in which the inner body (5, see Fig. 5) has an outer surface (indicated as A2 in the annotated Fig. 6) generally corresponding in shape to the inner surface (A7) of the outer body (“body”, see line 49).
As to claim 7, The nut (3, as shown in at least figures 1 through 8) claim 1 further comprising a locating connector (16, in Fig. 6) connected between the jaws (A1 see annotated Fig. 6 below).
As to Claim 8, The nut (3) of claim 7 in which the locating connector (16) comprises an alignment pin (pin 16, see Fig. 6) extending between the jaws (A1, as shown in at least Fig. 6).
As to Claim 12, The nut (3) claim 1 in which the jaws (A1 see annotated Fig. 6 below) each comprise a respective flange (indicated as A3 in the annotated Fig. 6 below) extending radially outward axially outside of an end of the outer body (body of 3) at which the tapered axial channel (4, see Fig. 4) is widest.
As to claim 13, The nut (3) of claim 1 in which the lock (12) comprises a locking pin (13,  in Fig. 6) movable within the outer body (body of 3) and arranged for insertion into a slot (14, see Fig. 6) in the inner body (5, see Fig. 5) when the jaws (A1) are in the axial position at which the jaws are sufficiently close to force the inner body (5, see Fig. 5) into threaded engagement with the rod (1, in Fig. 1).
As to claim 14, The nut (3) of claim 13 in which the lock (12, see Fig. 6) comprises a spring (15, as shown in Fig. 4 and Fig. 6) arranged to bias the locking pin (13, in Fig. 6) into the slot (14, see Fig. 6) in the inner body (5, see Fig. 5) when the jaws (A1) are in the axial position (as shown in Fig. 4) at which the jaws are sufficiently close to force the inner body (5, see Fig. 5) into threaded engagement with the threaded rod (1, in Fig. 1).
As to claim 15, The nut (3 as shown in at least figures 1 through 8) of claim 13 in which the locking pin (13) is part of a first end (end at 11, see Fig. 6) of a first-class lever (indicated as A4 in the annotated Fig. 6) a second end (indicated as A5 in the annotated Fig. 6) of the first-class lever forming a button (11, see Fig. 6) extending out of an outer surface (indicated as A6 in the  annotated Fig. 6) of the outer body (body of 3) when the locking pin (13, see Fig. 6) is inserted into the slot (14, see Fig. 6) in the inner body (5, see Fig. 5).

    PNG
    media_image1.png
    337
    435
    media_image1.png
    Greyscale

Annotated Figure 6
Allowable Subject Matter
Claims 2, 3, 5, 6, 9 10, 11, 16, 17, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Similar configurations of a split nut are represented by Estell et al.	(U.S. Patent No. 1006190), Smith (U.S. Patent Publication No.  20110182697), SCHERTZ (U.S. Patent No. 3352341), Weddendorf (U.S. Patent No. 5340252), Warner et al. (U.S. Patent No. 5826847), Yuta (U.S. Patent No. 5902085), Yuta (U.S. Patent No. 5944467), Taneichi (U.S. Patent No.  6007284), Li (U.S. Patent No. 6974291), Reindl (U.S. Patent No. 7179038), Giehl (U.S. Patent No.  7331745), Virdee (U.S. Patent No. 7416375), Taneichi (U.S. Patent No. 7744322), Smith (U.S. Patent No. 8061945), Smith (U.S. Patent No. 8646339), Taneichi (U.S. Reissue Patent No. RE48981 E), and Büchel (German Patent DE 1962009 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIL K MAGAR whose telephone number is (571)272-8180. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571) 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                           



/DIL K. MAGAR/Examiner, Art Unit 3677